Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 7 - 18 and 20 - 21 are rejected under 35 USC § 103.
Response to Arguments
The following is in response to applicant’s remarks filed 03/22/2022. 
The applicant argues that the newly amended limitation appearing in claim 7 wherein the positive electrode plate has a resistivity from 800 Ω·m to 3500 Ω·m overcomes the previous rejections over Han and Niida and separately Han and Shizuka. 
Regarding the rejection of claim 7 by Han and Niida, the applicant argues the newly claimed range is outside of the range for electrode plate resistivity taught in Niida (151 Ω·m - 350 Ω·m). Alternatively, the applicant cited the method of measuring resistivity taught in Niida, and compares that to the method used in the instant application, and concludes that this is evidence that Niida cannot be directly compared to the resistivity of the present application. 
The examiner finds the arguments regarding the range taught in Niida to be persuasive, and the previous rejection of claim 7 by Han and Niida is overcome. 
Regarding the rejection of claim 7 by Han and Shizuka, the applicant does not provide reasons for why the rejection is overcome. 
Finally, the applicant concludes that the selecting the mixed positive active materials as well as the resistivity require creative works thereby providing an inventive step. 
The examiner respectfully disagrees and does not find the proposed arguments persuasive for the following reasons. Han teaches the claimed mixed positive electrode system. The missing 
Regarding a display of unexpected results, as claimed the resistivity range does not have enough data outside of the claimed range to establish that the results are unexpected and significant within the claimed range. Moreover, the burden is on the applicant to establish the results as unexpected, and significant [MPEP 716.02(b) I]. 
Separately, resistivity is a property of the composition used in the positive electrode mixture. Discovery of a new property of a known composition does not support patentability [MPEP 2112 I]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention


Claims 7 - 9, 16 -18, and 20 - 21 are rejected under 35 U.S.C. 103 as being unpatentable over Han, US20140099551A1, further in view of Shizuka, US20090011334A1 and Westphal, “Influence of high intensive dry mixing and calendering on relative electrode resistivity determined via an advanced two point approach” (see attached PDF).

Regarding claim 7, Han teaches a lithium-ion secondary battery comprising:
	A negative electrode plate 

An electrolyte; and 
a positive electrode plate (cathode)[0038], comprising:
a positive electrode current collector (cathode current collector)[0038]; and
a positive active material layer disposed on at least one surface of the positive electrode current collector (cathode mixture coated on cathode current collector)[0038], wherein the positive active material layer comprises a first positive active material (first active material)[claim 1] represented by formula (1) and a second positive active material (second cathode active material)[claim 1] represented by formula (2),

Li1+x Nia Cob M1-a-b O2-y Ay  (1)
(Lix (Niv Mnw Coy Mz-) O2-t At = formula 1)[claim 1]

in the formula (1), −0.1<x<0.2, 0.5 ≤a < 1, 0 < b < 0.5, 0.7 ≤ a + b < 1, 0 ≤ y < 0.1; (0 ≤ v ≤ 0.9, 0 ≤ y ≤ 0.9, 0 ≤ v + y ≤ 1.8, 0 ≤ t ≤ 0.2)[0012] M is one of two of Mn and Al (M is a meal or transition metal having an oxidation number of 2 or 4)[0013] and A is one or two of S and F (A is a monovalent or divalent anion)[0013].

Li1+z Mnc N2-c O4-d Bd  (2)
(Lia Mn2-b M’b O4-c A’c = formula 2)[claim 1]
in the formula (2), −0.1<z<0.2, 0<C<2, 0<d<1; N comprises one or more of Ni, Fe, Cr, Ti, Zn, V, Al, Mg, Zr and Ce; and B comprises one or more of S, N, F, Cl, Br and I (0.8<a<1.3, 
Han does not explicitly teach wherein the positive electrode plate has a resistivity from 800 Ω·m to 3500 Ω·m or the mixing process that improves the resistivity of the positive electrode active material.
Shizuka teaches a lithium metal oxide positive electrode active material wherein the volume resistivity is taught to be within the range of 50 Ω·m – 5,000 Ω·m. Further, it is taught that outside of this range the battery performance or the battery safety is compromised [0068][0069][0070].
Westphal teaches a relationship between lithium metal oxide electrode active material mixing, and its impact on resistivity. Specifically, over mixing has a negative impact on resulting resistivity value [fig. 8]. 
Finally, it would have been obvious to one skilled in the art at the time of filing to combine the teachings of Shizuka for a preferred resistivity range with the relationship between mixing and resistivity laid out in Westphal to arrive at the claimed invention by modify the mixing of Han through routine optimization.

Regarding claim 8, combined Han teaches the lithium-ion secondary battery according to claim 7,
Han does not explicitly teach wherein the electrolyte has an ionic conductivity of 6.8 mS/cm or more.
However, Han teaches an electrolyte containing the same salt (electrolytic lithium salt) [0053] and organic solvent [0050] used in the application in the same concertation (1 M)[0061]. 

Regarding claim 9, combined Han teaches the lithium-ion secondary battery according to claim 7, 
Han does not explicitly teach wherein the electrolyte has an ionic conductivity of 7 mS/cm or more.
However, Han teaches an electrolyte containing the same salt (electrolytic lithium salt) [0053] and organic solvent [0050] used in the application in the same concentration (1 M)[0061]. The claimed property of an ionic conductivity in the claimed range is then seen as an inherent property of the electrolyte solution of Han.

Regarding claim 16, Han teaches a process for preparing a positive electrode plate, comprising the steps of:
mixing a positive active material, a conductive agent, a binder, and a solvent to prepare a pre-slurry (mixing first and second material)[0058](conductive material)[0041](binder)[0042](solvent NMP)[0038];
coating the positive electrode slurry onto at least one surface of a positive electrode current collector to prepare the positive electrode plate (coating positive electrode paste onto current collector)[0045];
wherein the first positive active material is a compound represented by formula (1) and a second positive active material (second cathode active material)[claim 1] represented by formula (2),

Li1+x Nia Cob M1-a-b O2-y Ay  (1)
(Lix (Niv Mnw Coy Mz-) O2-t At = formula 1)[claim 1]

in the formula (1), −0.1<x<0.2, 0.5 ≤a < 1, 0 < b < 0.5, 0.7 ≤ a + b < 1, 0 ≤ y < 0.1; (0 ≤ v ≤ 0.9, 0 ≤ y ≤ 0.9, 0 ≤ v + y ≤ 1.8, 0 ≤ t ≤ 0.2)[0012] M is one of two of Mn and Al (M is a meal or transition metal having an oxidation number of 2 or 4)[0013] and A is one or two of S and F (A is a monovalent or divalent anion)[0013].
Li1+z Mnc N2-c O4-d Bd  (2)
(Lia Mn2-b M’b O4-c A’c = formula 2)[claim 1]
in the formula (2), −0.1<z<0.2, 0<C<2, 0<d<1; N comprises one or more of Ni, Fe, Cr, Ti, Zn, V, Al, Mg, Zr and Ce; and B comprises one or more of S, N, F, Cl, Br and I (0.8<a<1.3, 0<b<0.5, 0<c<0.3)[claim1] ](M refers to any metal or transition metal with an oxidation number of 2+ - 4+)[claim 1](A is a monovalent or divalent anion)[claim 1].
Han does not teach mixing a second positive active material with the pre-slurry to form a positive electrode slurry, or wherein the positive electrode plate has a resistivity from 800 Ω·m to 3500 Ω·m.
Shizuka teaches a lithium metal oxide positive electrode active material wherein the volume resistivity is taught to be within the range of 50 Ω·m – 5,000 Ω·m. Further, it is taught that outside of this range the battery performance or the battery safety is compromised [0068][0069][0070].
Westphal teaches a relationship between lithium metal oxide electrode active material mixing, and its impact on resistivity. Specifically, over mixing has a negative impact on resulting resistivity value [fig. 8]. 
Finally, it would have been obvious to one skilled in the art at the time of filing to combine the teachings of Shizuka for a preferred resistivity range with the relationship between mixing and resistivity laid out in Westphal to arrive at the claimed invention by modifying the mixing of Han through routine optimization.

Regarding claim 17, combined Han teaches the lithium-ion secondary battery according to claim 7, 
Further, Shizuka teaches wherein the positive electrode plate has a resistivity of 2500 Q-m or less (50 Ω·m – 5,000 Ω·m)[0068][0069][0070].

Regarding claim 18, combined Han teaches the lithium-ion secondary battery according to claim 7, 
Further, Shizuka teaches wherein the positive electrode plate has a resistivity of 1200 Q-m or less (50 Ω·m – 5,000 Ω·m)[0068][0069][0070]..

Regarding claim 20, combined Han teaches the lithium-ion secondary battery according to claim 7.
Further, Han teaches wherein the first positive active material and the second positive active material have a mass ratio of 3:7 to 99.5:0.5 (mixing ratio of between first and second material respectively 80:20 – 30:70)[0058][0062][0067].

Regarding claim 21, combined Han teaches the lithium-ion secondary battery according to claim 7.
Further, Han teaches wherein the first positive active material and the second positive active material have a mass ratio of 35:65 to 95:5 (mixing ratio of between first and second material respectively 80:20 – 30:70)[0058][0062][0067].

Claims 10 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Han, US20140099551A1, Shizuka, US20090011334A1 and Westphal, “Influence of high intensive dry mixing and calendering on relative electrode resistivity determined via an advanced two point approach” (see attached PDF) as applied to claims 1 - 9 above , and further in view of Lee, US20200075997A1.

Regarding claim 10, combined Han teaches the lithium-ion secondary battery according to claim 7.
	Han, Shizuka, and Westphal do not teach wherein the electrolyte contains a film-forming additive for positive electrode, and the film-forming additive for positive electrode is one or more of tris(trimethylsilyl)phosphate TMSP, tris(trimethylsilyl)boronate (TMSB), heptamethyldisilazane (HPMDS), and hexamethyldisilazane (HMDS).
	 Lee teaches using a film forming additive such as tris(trimethylsilyl)borate (TMSB) [0084] for use in a lithium secondary battery. Further, Lee teaches the additive to form a film on both the positive and negative electrode as well as the film being able to improve ion mobility as well as suppress decomposition of the electrolyte [0076].


Regarding claim 11, combined Han teaches the lithium-ion secondary battery according to claim 10.
Further, Lee teaches wherein the film-forming additive for positive electrode is present in an amount of 0.01 wt % to 5 wt % based on the sum weight of the electrolyte.

Regarding claim 12, combined Han teaches the lithium-ion secondary battery according to claim 10. 
Further, Zhang teaches wherein the film-forming additive for positive electrode is present in an amount of 0.1 wt % to 2 wt % based on the sum weight of the electrolyte (TMSP 3% or less by weight)[0084].

Claims 13, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Han, US20140099551A1, Shizuka, US20090011334A1, and Westphal, “Influence of high intensive dry mixing and calendering on relative electrode resistivity determined via an advanced two point approach” (see attached PDF)  as applied to claims 1 - 9 above, and further in view of Nakazawa, US20150364794A1.

Regarding claim 13, combined Han teaches the lithium-ion secondary battery according to claim 7.

Nakazawa teaches a non-aqueous electrolyte for use in a lithium secondary battery wherein the electrolyte contains a gas-generating inhibitor, and the gas-generating inhibitor is one or more of adiponitrile (one or more)[0084](adiponitrile)[0082]. Nakazawa further teaches the addition of nitrile compounds in the electrolyte solution improving high temperature storage characteristics, cycle characteristics, and load characteristics [0084].
It would have been obvious to one skilled in the art at the time of filing to combine the electrolyte solution of Han with the nitrile additive of Nakazawa to improve electrolyte performance.

Regarding claim 14, combined Han teach the lithium-ion secondary battery according to claim 13. 
Further Nakazawa teaches wherein the gas-generating inhibitor is present in an amount of 0.01 wt % to 3 wt % based on the sum weight of the electrolyte (0.001 – 10% by mass)[0084].

Regarding claim 15, combined Han teaches the lithium-ion secondary battery according to claim 13.
Further, Nakazawa teaches wherein the gas-generating inhibitor is present in an amount of 0.1 wt % to 2 wt % based on the sum weight of the electrolyte (0.001 – 10% by mass)[0084].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M GREENE whose telephone number is (571)270-1340.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/PATRICK MARSHALL GREENE/Examiner, Art Unit 1724               
/BRIAN R OHARA/Examiner, Art Unit 1724